LUNDSTEN, P.J.
¶ 25. (concurring). The majority opinion correctly recites and applies governing law. More specifically, the majority properly applies the law summarized in State v. Love, 227 Wis. 2d 60, 594 N.W.2d 806 (1999), and State v. Kaye, 106 Wis. 2d 1, 315 N.W.2d 337 (1982), both of which follow, as they must in this Sixth Amendment context, the United States Supreme Court's decision in Cuyler v. Sullivan, 446 U.S. 335 (1980). These cases instruct that reversal is required if a defendant can show that an actual conflict of interest adversely affected his or her counsel's performance. I write separately to question whether this test makes *705sense when the identified conflict of interest has no effect on the fairness of the trial or other proceeding at issue.
¶ 26. My focus here is on the law, not on the facts of this particular case. The other two judges on this panel may not share my view that, in this case, we can be confident that Attorney Benavides's actual conflict of interest, and resulting adversely affected performance, did not affect the fairness of Villarreal's trial. There is, however, no reason to flesh out this possible dispute because, under controlling law, it is not relevant. As the majority aptly summarizes, when a defendant demonstrates an actual conflict of interest that adversely affects his or her attorney's performance, prejudice is presumed. Majority, ¶ 10. But does it make sense to completely ignore prejudice if a defendant has been provided an entirely fair trial? Does it make sense to give no consideration whatsoever to whether the identified problem with counsel's performance possibly harmed the defendant?
¶ 27. To put a finer point on my concern, consider the following hypotheticals based on the case at hand. Suppose facts that track those here up until the start of Sara's interview with the police investigator following Villarreal's first trial. But then suppose that the interview was uneventful and that the subject of the interview never came up at Villarreal's second trial. In this scenario, the effect on Villarreal is exactly zero. But, under governing law, reversal is required because Attorney Benavides's performance was adversely affected with respect to Villarreal when he advised Sara to cooperate with the investigator and submit to the interview, advice that the majority explains was potentially harmful to Villarreal.
*706¶ 28. Compare my first hypothetical scenario with a second in which the facts are the same, except there is no request to interview Sara. That is, suppose facts that track those here, except that, after Attorney Benavides commences representing Sara with respect to a possible perjury charge, there is no interview request and the potential conflict between Sara's interest and Villarreal's interest never evolves into an actual conflict. In this second scenario, Villarreal's conviction would stand.
¶ 29. In both of my hypothetical scenarios, the fairness of the subsequent trials is completely unaffected. Indeed, the trials are exactly the same. Does it make sense that reversal is required in the first scenario, but not in the second?
¶ 30. Now compare my first "reversal" scenario with the statement in Love that, at the postconviction stage, we should be concerned with real deficiencies and real problems:
In a post-conviction motion, the institutional factors are different. If a defendant has received a fair trial, the court has an institutional interest in protecting the finality of its judgment. Moreover, theoretical imperfections and potential problems ought not be treated more seriously than real deficiencies and real problems, for such skewed values would undermine public confidence in the administration of justice.
Love, 227 Wis. 2d at 82. In my view, what we have in my first scenario is a potential problem, not a real one.
¶ 31. I do not here propose a different test. It would be no easy task and, before doing so, I would want adversarial briefing and considerably more time with the large and complicated body of state and federal case law on this topic. Moreover, so far as I can tell, if I *707have identified a problem that can be fixed, our state supreme court is not at liberty to fix it. Still, maybe there is some value in pointing out that the law we are required to apply is at least potentially problematic.
¶ 32. Before closing, I offer two additional observations.
¶ 33. First, if the law we follow today sometimes produces needless reversals that benefit no one, I suspect those instances are rare. Typical multiple representation cases involve the simultaneous representation of codefendants, not a defendant and a key defense witness.1 In the far more common situation involving the dual representation of codefendants, circuit courts are required to either obtain knowing waivers or forbid the dual representation. See Kaye, 106 Wis. 2d at 14 ("To avoid such problems in the future, we will require trial courts to conduct an inquiry whenever the same attorney or law firm represents more than one defendant in the same criminal case."). And, while it might be common for a defense attorney to have some influence over a defense witness with ties to a defendant, I suspect it is highly unusual for that attorney to actually represent a defense witness, as occurred here.
¶ 34. Second, there is one competing interest I want to acknowledge: deterrence. Reversing a conviction, when so far as I can tell the defendant has received a fair trial and the jury has reached the correct verdict, is a drastic remedy. If this drastic remedy gains the *708attention of prosecutors, defense attorneys, and judges, and serves to heighten their vigilance for possible conflicts of interest, that is a good thing. Some number of defendants will receive the undivided loyalty of their attorneys and needless reversals will be avoided.
¶ 35. Accordingly, I join the majority opinion in full, with the exception of ¶ 21, and related footnote 4, suggesting that Attorney Benavides's adversely affected performance may have had an effect on the outcome of the trial.

 The State does not argue that the fact that the dual representation here involves a defendant and a key defense witness, rather than codefendants, means that we should or may apply a different analysis than the one specified in State v. Love, 227 Wis. 2d 60, 594 N.W.2d 806 (1999). In this respect, I simply note that, if there is anything to be made of this distinction, there was no attempt to do so here.